Citation Nr: 1426207	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-24 814	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to July 1968.  The appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's claim for DEA benefits under Chapter 35, Title 38, United States Code.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Phoenix, Arizona.

In May 2012, the appellant and the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO in Phoenix.  A transcript of the hearing has been prepared and associated with the claims file.

During the May 2012 hearing, the appellant submitted additional evidence in support of her appeal with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.

The Board notes that, in addition to the appellant's paper VA education folder, there are electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files of record pertaining to the Veteran's past claims for VA benefits.  It is not entirely clear whether and to what extent the AOJ reviewed the evidence in the electronic files prior to adjudicating the appellant's claim.  However, the Board has reviewed the electronic files and finds that they do not contain any additional, relevant information that bears on the outcome of this appeal.  Accordingly, there is no need to return the case to the AOJ for further consideration or, alternatively, to solicit a waiver of AOJ review from the appellant.  See 38 C.F.R. § 20.1304(c) (2013).

FINDINGS OF FACT

1.  The appellant was born in November 1974; she reached her 26th birthday in November 2000.

2.  VA adjudicated the Veteran permanently and totally disabled effective from May 2005. 


CONCLUSION OF LAW

The appellant is not eligible for DEA benefits under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  However, the provisions of the VCAA have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).

Additionally, in May 2012, the appellant was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the relevant history of the Veteran's disability and the circumstances surrounding when he and the appellant became aware that DEA benefits were available.  Furthermore, the undersigned advised the appellant that the Veteran was awarded a 100 percent rating, from which DEA benefits are derived, after her 26th birthday.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as will be discussed further herein, the appellant's claim must be denied as a matter of law.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  The Merits of the Appellant's Appeal

Chapter 35, Title 38, United States Code, provides for educational assistance for the child of a person who, as a result of qualifying service, has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3500 (West 2002).  The purpose of the Chapter 35 program is to provide assistance "to children whose education would otherwise be impeded or interrupted by reason of the disability or death of a parent" caused by a service-connected disease or injury.  Id.  See Erspamer v. Brown, 9 Vet. App. 507 (1996).  Congress has enacted certain limitations on the provision of benefits under this chapter.  See 38 U.S.C.A § 3512 (West 2002 & Supp. 2013); Ozer v. Principi, 14 Vet. App. 257 (2001).

Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for 8 years, from the child's 18th to 26th birthdays.  See 38 U.S.C.A. § 3512(a) (West 2002 & Supp. 2013); 38 C.F.R. § 21.3041(a) (2013).  However, where the effective date of a permanent and total disability rating giving rise to Chapter 35 eligibility occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted for a period of up to 8 years.  38 C.F.R. 21.3041(a)(2) (2013).  Unfortunately, however, under applicable law, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c) (2013).

In the present case, it is undisputed that the appellant was born in November 1974.  It is also undisputed that VA adjudicated the Veteran permanently and totally disabled effective from May 2005.  Inasmuch as the appellant reached her 26th birthday before the effective date of the finding of permanent and total service-connected disability, she is ineligible for DEA benefits as a matter of law.

The Board has considered the appellant's testimony to the effect that, although the Veteran was adjudicated permanently and totally disabled effective in May 2005, neither she nor the Veteran was aware that his status was qualifying for DEA benefits until sometime around 2011, when the Veteran met with a benefits counselor.  The Board notes, however, the pertinent legal authority governing entitlement to DEA benefits is clear and specific: A person may not be found eligible for such benefits under circumstances where he or she reached his or her 26th birthday on or before the effective date of the finding of the Veteran's being permanently and totally disabled by service-connected disability.  The Board is bound by the law as written.  As, on these facts, there is no legal theory that would permit an award of DEA benefits, the appellant's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


